 1                                                                                       O
 2

 3

 4

 5

 6

 7

 8

 9

10
                               UNITED STATES DISTRICT COURT
11
                             CENTRAL DISTRICT OF CALIFORNIA
12

13    JANE DOE, on behalf of herself and all    )   Case No. 2:18-cv-09648-DDP (SKx)
      others similarly situated,                )
14
                                                )   ORDER GRANTING PLAINTIFF’S
15                         Plaintiffs,          )   RENEWED EX-PARTE REQUEST
                                                )   FOR LEAVE TO PROCEED
16
            v.                                  )   ANONYMOUSLY
17                                              )
18    PASADENA HOSPITAL                         )
                                                    [Dkt. 15]
      ASSOCIATION, LTD., d/b/a                  )
19    HUNTINGTON MEMORIAL                       )
20    HOSPITAL, and PATRICK SUTTON,             )
      M.D.                                      )
21                                              )
22                                              )
                           Defendants.          )
23                                              )
24         The court has considered Plaintiff’s renewed ex-parte request for leave to proceed
25   anonymously, Dkt. 15, and Defendant Pasadena Hospital Association, Ltd.’s Opposition,
26   Dkt. 16. The court has not received an opposition from Defendant Patrick Sutton, M.D.
27   Having considered the submissions of the parties, the court adopts the following order.
28
 1   I. BACKGROUND

 2          Plaintiff Jane Doe is a “thirty-one year-old woman who was seen by Dr. Sutton at

 3   PHA between 2008 and 2010.” (Compl. ¶ 1.) Plaintiff alleges that “[d]uring [Dr.

 4   Sutton’s] medical examinations of [her], Dr. Sutton molested, sexually abused, and

 5   sexually harassed her.” (Id. ¶ 3.) Plaintiff further alleges that she “was subjected to

 6   medical examinations by Dr. Sutton approximately six times.” (Id. ¶ 2.) During one

 7   examination, Plaintiff alleges Dr. Sutton told her, “‘You have a very tight vagina and

 8   butthole,’. . . ‘If you were not my patient, I would fuck you,’” and later asked her, “[i]f

 9   you were not my patient would you fuck me?” (Id. ¶ 10.)
10          Another allegation of sexual abuse describes Dr. Sutton’s physical examinations
11   of Plaintiff as “completely inappropriate in the aggressive and prolonged manner with
12   which he physically examined Ms. Jane Doe, making her feel like he was ‘banging’ her
13   vagina with his fingers.” (Id. ¶ 15.) Plaintiff also alleges that Defendant “[Pasadena
14   Hospital Association “PHA”]’s failure to disclose” and “conceal” facts of other women’s
15   complaints of sexual abuse and harassment by Dr. Sutton “has allowed Dr. Sutton, a
16   sexual predator acting as a medical professional, to exploit Ms. Jane Doe and numerous
17   other student-patients, with absolutely no regard for their physical or mental state,
18   safety, privacy or dignity.” (Id. ¶¶ 24-31.)
19          Plaintiff’s complaint states numerous causes of action against Defendant PHA and
20   Dr. Patrick Sutton, including (1) Violation Title IX; (2) Violation of Unruh Act; (3) Sexual
21   harassment; (4) Violation of Bane Act; and (5) Gender violence. (See Compl. ¶1.)
22   II. LEGAL STANDARD
23          “The normal presumption in litigation is that parties must use their real names.”
24   Doe v. Kamehameha Schools/Bernice Pauahi Bishop Estate, 596 F.3d 1036, 1042 (9th Cir. 2010).
25   Despite this normal presumption, “a party may preserve his or her anonymity in judicial
26   proceedings in special circumstances when the party’s need for anonymity outweighs
27

28                                                  2
     prejudice to the opposing party and the public’s interest in knowing the party’s identity.”
 1
     Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1068 (9th Cir. 2000).
 2
     III. DISCUSSION
 3
             Plaintiff here seeks to proceed anonymously because her “claims involve sensitive
 4
     and highly personal issues.” (Plaintiff’s Memo. to Ex-Parte at 2.) Plaintiff declares that
 5

 6   she and her family “face further humiliation, retaliation, and/or psychological or physical

 7   harm.” (Jane Doe Decl. ¶ 3.) Plaintiff also declares that she does not seek to prevent

 8   Defendants from knowing her real name. (Id. ¶ 4.) Defendant PHA argues that it does

 9   not know the identity of Jane Doe, it would be prejudiced should it be unable to “identify

10   Plaintiff in conducting investigation and discovery,” and that Plaintiff’s fear of

11   embarrassment [] does not outweigh the prejudice to [it] and the public’s interest in

12   knowing her identity.” (Opp. at 4.)

13           Courts have permitted parties to proceed anonymously when “anonymity is

14   necessary to preserve privacy in a matter of highly personal nature.” Advanced Textile,

15   214 F.3d at 1068. Courts in the Ninth Circuit have regularly permitted plaintiffs alleging

16   sexual assault to proceed anonymously. See Doe v. United Airlines, Inc., No. 2:17-CV-2825-

17   RFB-NJK, 2018 WL 3997258, at *2, n.1 (D. Nev. Aug. 21, 2018) (“case law within the Ninth

18   Circuit is clear and Courts have denied a sexual assault victim’s request to proceed

19   pseudonymously only in rare and unique circumstances.”) (citing Doe v. JBF RAK LLC,

20   No. 2:14-CV-00979-RFBGWF, 2014 WL 5286512, at *6 (D. Nev. Oct. 15, 2014)); N.S. by &

21   through Marble v. Rockett, No. 3:16-CV-2171-AC, 2017 WL 1365223, at *2 (D. Or. Apr. 10,

22   2017) (collecting cases); see also Jordan v. Gardner, 986 F.2d 1521, 1525 n.4 (“In keeping

23   with the tradition of not revealing names of the victims of sexual assault, we use initials

24   here . . .”).

25           Plaintiff’s complaint sufficiently demonstrates that her allegations of sexual abuse

26   and harassment present special circumstances of a highly personal nature. The court

27   finds that anonymity here is necessary to protect Plaintiff’s privacy and to protect against
28                                                  3
     personal embarrassment, and further humiliation and psychological harm as an alleged
 1
     sexual assault victim.
 2
            The court further finds that there is little prejudice to Defendant PHA at this early
 3
     stage. Defendants can adequately proceed at this stage because Plaintiff does not seek to
 4
     prevent them from knowing her real name. If anonymity hinders Defendants’ ability to
 5

 6   adequately conduct discovery at a later stage, Defendant PHA may seek relief from this

 7   court. The court must “determine the precise prejudice at each stage of the proceedings

 8   to the opposing party, and whether proceedings may be structured so as to mitigate that

 9   prejudice.” Advanced Textile, 214 F.3d at 1067.

10          Lastly, as evidenced by the line of cases in this circuit that regularly permit alleged

11   sexual assault victims to proceed anonymously, the “public generally has a strong

12   interest in protecting the identities of sexual assault victims so that other victims will not

13   be deterred from reporting such crimes.” Doe v. Penzato, No. CV10-5154 MEJ, 2011 WL

14   1833007, at *3 (N.D. Cal. May 13, 2011) (citations omitted). The court finds that Plaintiff’s

15   need for anonymity outweighs the prejudice to Defendant PHA and the public’s interest

16   in knowing her identity.

17   IV. CONCLUSION

18          The court GRANTS Plaintiff’s ex-parte request to proceed anonymously.

19   IT IS SO ORDERED.
20

21   Dated: December 26, 2018
22

23

24                                                     ___________________________________
25                                                            DEAN D. PREGERSON
26                                                       UNITED STATES DISTRICT JUDGE
27

28                                                 4
